On Rehearing — On Motion to Dismiss.
PROVO STY, X
Nothing is a crime or offense in this state which is not made so by express statute, and in every case the statute creating the crime or offense prescribes what its penalty shall be. And it is the penalty so prescribed that the Constitution has reference to when it says that this court shall have jurisdiction “whenever * * * fine exceeding $300, or imprisonment exceeding six months has been actually imposed.” No other punishment can be “actually” imposed except the one prescribed by the statute creating the crime or offense and prescribing what shall be its penalty.
Another statute, now section 980, R. S., provides that where the accused does not pay the fine, and it cannot be recovered by recourse against his property, he shall be sentenced to be imprisoned for a period not exceeding one year, and very often this alternative sentence is added to the actual sentence; but the pronouncing of this alternative sentence at that time, or, as one might say, thus anticipatorily, is done as a mere matter of convenience; in reality the case is ripe for this alternative sentence only after the accused has failed to pay the fine, and the recovery of it out of his property has been found to be impracticable.
This additional sentence thus conditionally and anticipatorily pronounced cannot be said to have been actually imposed; hence it cannot serve as a basis for the jurisdiction of this court. This court so held in State v. Mitchell, 137 La. 1098, 69 South. 851, and State v. Hamilton, 128 La. 91, 54 South. 482. But in the case at bar a fine of $301 was actually imposed; and it has none the less been actually imposed from the fact that, in default of its being paid or recovered out of the property of the accused, the accused will have to undergo imprisonment for 90 days. This court has therefore jurisdiction of the case.
The motion to dismiss is denied.